Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 1 of 45 Page ID #:26




                                                                  11/17/2020
                                                                     JB




                                             2:20-cr-00576 -MCS
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 2 of 45 Page ID #:27
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 3 of 45 Page ID #:28
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 4 of 45 Page ID #:29
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 5 of 45 Page ID #:30
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 6 of 45 Page ID #:31
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 7 of 45 Page ID #:32
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 8 of 45 Page ID #:33
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 9 of 45 Page ID #:34
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 10 of 45 Page ID #:35
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 11 of 45 Page ID #:36
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 12 of 45 Page ID #:37
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 13 of 45 Page ID #:38
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 14 of 45 Page ID #:39
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 15 of 45 Page ID #:40
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 16 of 45 Page ID #:41
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 17 of 45 Page ID #:42
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 18 of 45 Page ID #:43
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 19 of 45 Page ID #:44
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 20 of 45 Page ID #:45
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 21 of 45 Page ID #:46
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 22 of 45 Page ID #:47
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 23 of 45 Page ID #:48
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 24 of 45 Page ID #:49
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 25 of 45 Page ID #:50




                                                 November 3, 2020
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 26 of 45 Page ID #:51
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 27 of 45 Page ID #:52
Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 28 of 45 Page ID #:53




EXHIBIT A
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 29 of 45 Page ID #:54



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,               CR No.
11
               Plaintiff,                    I N F O R M A T I O N
12
               v.                            [18 U.S.C. § 1956(h): Conspiracy
13                                           to Engage in Money Laundering; 18
     GHALEB ALAUMARY,                        U.S.C. § 982 and 28 U.S.C.
14     aka “G,”                              § 2461(c): Criminal Forfeiture]
       aka “Backwood,”
15     aka “Big Boss,”

16             Defendant.

17

18        The United States Attorney charges:
19                                     COUNT ONE
20                              [18 U.S.C. § 1956(h)]
21   A.   INTRODUCTORY ALLEGATIONS AND DEFINITIONS
22        1.    At times relevant to this Information:
23                                     Defendant
24              a.    Defendant GHALEB ALAUMARY, also known as (“aka”) “G,”
25   aka “Backwood,” aka “Big Boss” (“ALAUMARY”), was a resident of
26   Canada.
27

28
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 30 of 45 Page ID #:55



 1                                   Bank Accounts

 2              a.     “US Bank Account 1” was a bank account at U.S. Bank,

 3   N.A., with the account number ending in 6155, which was held in

 4   Woodland Hills, California.

 5              b.     “US Bank Account 2” was a bank account at U.S. Bank,

 6   N.A., with the account number ending in 7096, which was held in

 7   Inglewood, California.

 8              c.     The “CIBC Account” was a bank account held at Canadian

 9   Imperial Bank of Commerce, with the account number ending in 1716,

10   which was held in Ontario, Canada.

11              d.     The “Chase Account” was a bank account held at JP

12   Morgan Chase Bank, N.A. (“Chase”), with the account number ending in

13   6628, which was held in Pearland, Texas.

14                                       Victims

15              e.     The “Victim Indian Bank” was a bank headquartered in
16   India.
17              f.     BankIslami Pakistan Limited (“BankIslami”) was a bank
18   headquartered in Pakistan.
19              g.     The “Victim Maltese Bank” was a bank headquartered in
20   Malta.
21              h.     The “Victim English Premier League Club” was a
22   professional soccer club located in the United Kingdom.
23              i.     The “Victim U.K. Company” was a company located in the
24   United Kingdom.
25              j.     The “Victim Federal Contractor” was a federal
26   contracting business in the State of North Dakota.
27              k.     The “Victim Consumer Products Company” was a consumer
28   products company in the State of North Carolina.

                                            2
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 31 of 45 Page ID #:56



 1               l.   The “Victim Law Firm” was a law firm in the State of

 2   New York.

 3                                    Definitions

 4               m.   An Automated Teller Machine (“ATM”) cash-out occurs
 5   where a hacker gains unauthorized access to the computer(s) of a
 6   bank, intercepts ATM transaction data, and causes fraudulent ATM
 7   withdrawal requests to be approved, thereby causing a requesting ATM
 8   to dispense cash to coconspirators.
 9               n.   A cyber-heist occurs where a hacker gains access to
10   the computer(s) of a bank without authorization and sends messages
11   through the Society for Worldwide Interbank Financial
12   Telecommunication (“SWIFT”) communication system from the victim
13   bank’s computer system, authorizing and causing fraudulent wire
14   transfers to bank accounts used and controlled by coconspirators.
15               o.   A business email compromise (“BEC”) fraud occurs where
16   a hacker tricks personnel of a victim company into making
17   unauthorized wire transfers by (a) gaining unauthorized access to an
18   email account used by a business; (b) blocking or redirecting
19   communications to and/or from the email account; (c) and using the
20   compromised email account or a separate fraudulent email account to
21   communicate with personnel from a victim company (which may be the
22   company to which the compromised account belongs, or another company
23   doing business with that company).
24               p.   “Cryptocurrency” or “virtual currency” is a digital
25   asset designed to work as a medium of exchange that uses cryptography
26   to secure financial transactions, control the creation of additional
27   units of the currency, and to verify and transfer assets.
28   Cryptocurrency is typically accessed using secret or private

                                            3
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 32 of 45 Page ID #:57



 1   encryption “keys” which are commonly stored using a software

 2   “wallet.”

 3   B.   OBJECTS OF THE CONSPIRACY

 4        2.     Beginning on an unknown date, but no later than on or about
 5   August 7, 2018, and continuing until on or about October 17, 2019, in
 6   Los Angeles County, within the Central District of California, and
 7   elsewhere, defendant ALAUMARY, and unindicted coconspirator #1
 8   (“UICC 1”), unindicted coconspirator Ramon Olorunwa Abbas (“Abbas”),
 9   unindicted coconspirator #2 (“UICC 2”), unindicted coconspirator #3
10   (“UICC 3”), unindicted coconspirator #4 (“UICC 4”), and unindicted
11   coconspirator #5 (“UICC 5”), together with others known and unknown
12   to the United States Attorney, knowingly conspired:
13               a.   to conduct and attempt to conduct financial
14   transactions, affecting interstate and foreign commerce, knowing that
15   the property involved in the financial transactions represented the
16   proceeds of some form of unlawful activity, which, in fact, involved
17   the proceeds of specified unlawful activity -- namely, obtaining
18   information from a protected computer, in violation of Title 18,
19   United States Code, Section 1030(a)(2)(C); accessing a protected
20   computer to defraud and obtain value, in violation of Title 18,
21   United States Code, Section 1030(a)(4); and wire fraud, in violation
22   of Title 18, United States Code, Section 1343 -- and knowing that the
23   transactions were designed in whole and in part to conceal and
24   disguise the nature, location, source, ownership, and control of the
25   proceeds, in violation of Title 18, United States Code, Section
26   1956(a)(1)(B)(i);
27               b.   to transport, transmit, and transfer, and attempt to
28   transport, transmit, and transfer, a monetary instrument and funds

                                            4
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 33 of 45 Page ID #:58



 1   from a place in the United States to a place outside of the United

 2   States, knowing that the monetary instrument and funds involved in

 3   the transportation, transmission, and transfer represented the

 4   proceeds of some form of unlawful activity, and knowing that the

 5   transportation, transmittal, and transfer were designed in whole and

 6   in part to conceal and disguise the nature, location, source,

 7   ownership, and control of the proceeds of specified unlawful activity

 8   -- namely, obtaining information from a protected computer, in

 9   violation of Title 18, United States Code, Section 1030(a)(2)(C);

10   accessing a protected computer to defraud and obtain value, in

11   violation of Title 18, United States Code, Section 1030(a)(4); and

12   wire fraud, in violation of Title 18, United States Code, Section

13   1343 --   in violation of Title 18, United States Code, Section

14   1956(a)(2)(B)(i); and

15              c.    to knowingly engage and attempt to engage in monetary

16   transactions affecting interstate and foreign commerce involving

17   criminally derived property of a value greater than $10,000, which

18   property was derived from specified unlawful activity -- namely,

19   obtaining information from a protected computer, in violation of

20   Title 18, United States Code, Section 1030(a)(2)(C); accessing a

21   protected computer to defraud and obtain value, in violation of Title

22   18, United States Code, Section 1030(a)(4); and wire fraud, in

23   violation of Title 18, United States Code, Section 1343 -- in

24   violation of Title 18, United States Code, Section 1957.

25   C.   MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

26        ACCOMPLISHED
27        3.    The objects of the conspiracy were to be accomplished, in
28   substance, as follows:

                                            5
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 34 of 45 Page ID #:59



 1                                   ATM Cash-Outs

 2              a.    In an ATM cash-out scheme, after UICC 1 or another

 3   coconspirator had gained unauthorized access to the computer(s) of a

 4   bank, UICC 1 or another coconspirator would ask defendant ALAUMARY to

 5   recruit and organize coconspirators to withdraw cash from ATMs

 6   (“runners”).

 7              b.    At times, defendant ALAUMARY would provide UICC 1 or

 8   another coconspirator with debit card account numbers to which they

 9   could credit funds.

10              c.    UICC 1 or another coconspirator would provide

11   defendant ALAUMARY with debit card account numbers and pin numbers

12   that were to be used in the ATM-cash-out scheme.

13              d.    Defendant ALAUMARY or a coconspirator would code blank

14   debit cards with the debit card account information provided by UICC

15   or another coconspirator.

16              e.    UICC 1 or another coconspirator would cause fraudulent

17   ATM withdrawal requests to be approved, which would cause a

18   requesting ATM to dispense cash to runners who possessed the debit

19   cards.

20              f.    Defendant ALAUMARY would correspond with runners, and

21   other coconspirators who assisted defendant ALAUMARY in organizing

22   the runners, including UICC 3 and UICC 4, to coordinate the

23   withdrawal of cash from ATMs in the United States and Canada.

24                                 Bank Cyber-Heists

25              g.    In a bank cyber-heist scheme, after UICC 1 or another
26   coconspirator had gained unauthorized access to the computer(s) of a
27   bank, UICC 1 or another coconspirator would ask defendant ALAUMARY
28

                                            6
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 35 of 45 Page ID #:60



 1   for bank accounts that could be used to receive funds that would be

 2   fraudulently obtained by hackers through a bank cyber-heist.

 3              h.    Defendant ALAUMARY would ask unindicted coconspirator

 4   Abbas and other coconspirators for bank accounts that could be used

 5   to receive the funds.

 6              i.    Unindicted coconspirator Abbas and other

 7   coconspirators would provide account information for a bank account

 8   or bank accounts that could be used to receive fraudulently obtained

 9   funds, including the bank account number and the SWIFT code, or the

10   international bank account number (“IBAN”), and defendant ALAUMARY

11   would provide this information to UICC 1 or another coconspirator.

12              j.    UICC 1 or another coconspirator would, after hacking

13   into the computer network of a victim bank, send a fraudulent message

14   through the SWIFT system of the victim bank, directing a wire

15   transfer from the victim bank to the bank account(s) identified to

16   receive fraudulently obtained funds.

17              k.    Defendant ALAUMARY would correspond with unindicted

18   coconspirator Abbas and other coconspirators to coordinate the

19   receipt, and subsequent withdrawal, of cash from the bank accounts.

20                                    BEC Schemes

21              l.     In a BEC scheme, defendant ALAUMARY, on the one hand,
22   and unindicted coconspirator Abbas, UICC 2, UICC 5, and other
23   coconspirators, on the other hand, would request from each other a
24   bank account that could be used to receive funds from a BEC scheme.
25              m.    Defendant ALAUMARY, on the one hand, and unindicted
26   coconspirator Abbas, UICC 2, and UICC 5, on the other hand, would
27   send each other account information for a bank account that could be
28   used to receive fraudulently obtained funds, including the bank

                                            7
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 36 of 45 Page ID #:61



 1   account number and the SWIFT code, or the international bank account

 2   number (“IBAN”).    Such a bank account would be opened by UICC 3 or

 3   UICC 4, or another coconspirator, to conceal the fraudulent nature of

 4   the transaction and the involvement of defendant ALAUMARY, unindicted

 5   coconspirator Abbas, UICC 2, UICC 5, and other coconspirators.

 6              n.    Unindicted coconspirator Abbas, UICC 2, and UICC 5, or

 7   other coconspirators would communicate with a victim-company --

 8   fraudulently pretending to be a company doing business with the

 9   victim-company -- and would provide the victim-company with

10   instructions to wire transfer a payment to the bank account.

11              o.    After the victim-company had been fraudulently induced

12   to wire transfer funds into the bank account, defendant ALAUMARY

13   would correspond with unindicted coconspirator Abbas, UICC 2, UICC 3,

14   UICC 4, and UICC 5 to coordinate the receipt, and subsequent

15   withdrawal or transfer of those funds from the bank account.

16                             Further Money Laundering

17              p.    After obtaining funds through an ATM cash-out, bank
18   cyber-heist, or BEC scheme, defendant ALAUMARY, and UICC 1,
19   unindicted coconspirator Abbas, UICC 2, UICC 3, UICC 4, and UICC 5,
20   and other coconspirators, would further launder the funds through a
21   variety of means, including wire transfer(s) to a bank account in the
22   name of UICC 3 or additional bank accounts in the names of persons
23   other than defendant ALAUMARY, UICC 1, unindicted coconspirator
24   Abbas, UICC 2, UICC 4, and UICC 5; cash withdrawals and transfers; or
25   exchanging the funds for cryptocurrency -- sometimes with the
26   assistance of additional coconspirators.        This money laundering
27   activity would include transfers of funds into, from, and through the
28   United States.

                                            8
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 37 of 45 Page ID #:62



 1              q.     Defendant ALAUMARY and his coconspirators attempted to

 2   fraudulently obtain and launder hundreds of millions of dollars in

 3   this manner.

 4   D.   OVERT ACTS

 5        4.    In furtherance of the conspiracy, and to accomplish its
 6   objects, defendant ALAUMARY, and UICC 1, unindicted coconspirator
 7   Abbas, UICC 2, UICC 3, UICC 4, and UICC 5, together with others known
 8   and unknown to the United States Attorney, on or about the dates set
 9   forth below, committed and caused to be committed various overt acts,
10   in the Central District of California and elsewhere, including, but
11   not limited to, the following:
12                                   ATM Cash-Outs
13        Overt Act No. 1:       On or about August 11, 2018, and in the days
14   following, defendant ALAUMARY communicated with UICC 1 and
15   coordinated with runners to conduct withdrawals from ATMs and further
16   launder funds, after hackers gained unauthorized access to the
17   computer network of the Victim Indian Bank and caused ATMs to
18   dispense approximately $16.3 million to coconspirators, including
19   within the Central District of California.
20        Overt Act No. 2:       On or about October 27, 2018, and in the
21   days following, defendant ALAUMARY communicated with UICC 1 and
22   coordinated with runners to conduct withdrawals from ATMs and further
23   launder funds, after hackers gained unauthorized access to the
24   computer network of BankIslami and caused ATMs to dispense
25   approximately $6.1 million to coconspirators, including within the
26   Central District of California.
27

28

                                            9
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 38 of 45 Page ID #:63



 1                                 Bank Cyber-Heists

 2           Overt Act No. 3:    On or about January 16, 2019, defendant

 3   ALAUMARY sent electronic messages to unindicted coconspirator Abbas

 4   requesting two bank accounts that could each receive €5 million wire

 5   transfers from the Victim Maltese Bank.

 6           Overt Act No. 4:    On or about January 16, 2019, unindicted

 7   coconspirator Abbas responded with electronic messages providing the
 8   account information for a bank account in Romania (the “Romanian bank
 9   account”), including the IBANs.
10           Overt Act No. 5:    On or about January 18, 2019, after
11   defendant ALAUMARY sent an electronic message to unindicted
12   coconspirator Abbas asking about the “maximum amount” the Romanian
13   bank account could “handle in 24hr,” unindicted coconspirator Abbas
14   responded “It’s for large amounts[.]”
15           Overt Act No. 6:    On or about January 18, 2019, defendant
16   ALAUMARY sent electronic messages to unindicted coconspirator Abbas
17   saying, “[m]y associates want u to clear as soon it hits . . . Cuz a
18   recall can be,” and, “if they don’t notice we keep pumping.”
19           Overt Act No. 7:    From on or about February 7, 2019 through on
20   or about February 11, 2019, defendant ALAUMARY sent electronic
21   messages to other coconspirators, requesting bank accounts that could
22   be used to receive funds from the cyber-heist from the Victim Maltese
23   Bank.
24           Overt Act No. 8:    On or about February 10, 2019, after
25   defendant ALAUMARY sent electronic messages to unindicted
26   coconspirator Abbas saying that he had “6 slots in total [¶] all 5m
27   euro,” and needed additional bank accounts to receive “big hit in
28   12th feb” that would “all credit same time,” unindicted coconspirator

                                           10
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 39 of 45 Page ID #:64



 1   Abbas provided the account information for a bank account in

 2   Bulgaria, including the IBANs.

 3        Overt Act No. 9:       On or before February 12, 2019, defendant

 4   ALAUMARY sent an electronic message to UICC 1 stating that defendant
 5   ALAUMARY could provide four bank accounts that could be used to
 6   receive funds from the cyber-heist of the Victim Maltese Bank --
 7   three that could receive wire transfers in euros and one that could
 8   receive wire transfers in United States dollars.
 9        Overt Act No. 10:      On or about February 12, 2019, defendant
10   ALAUMARY sent an electronic message to unindicted coconspirator Abbas
11   stating that €500,000 had been wired to the Romanian bank account
12   that unindicted coconspirator Abbas had provided.
13        Overt Act No. 11:      On or about February 12, 2019, defendant
14   ALAUMARY sent electronic messages to unindicted coconspirator Abbas
15   stating that the fraudulent wire transfer of €500,000 had come from
16   the Victim Maltese Bank, and that “we still have access and they
17   didn’t realize , we gonna shoot again tomoro am.”
18        Overt Act No. 12:      On or about February 12, 2019, UICC 1 sent
19   an electronic message to defendant ALAUMARY stating that the Victim
20   Maltese Bank had discovered the fraudulent euro transfer, but that
21   defendant ALAUMARY should check the United States bank account to see
22   if that transfer was successful.
23                                    BEC Schemes
24        Overt Act No. 13:      On or about May 8, 2019, after defendant
25   ALAUMARY sent electronic messages to unindicted coconspirator Abbas
26   asking for a bank account that could be used in a scheme to “swap”
27   the account on file and that the account be able to “handle millions
28   and not block,” unindicted coconspirator Abbas sent defendant

                                           11
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 40 of 45 Page ID #:65



 1   ALAUMARY the account information for a bank account in Mexico,

 2   including the account number and IBAN.

 3        Overt Act No. 14:      On or about May 13, 2019, defendant ALAUMARY

 4   told unindicted coconspirator Abbas that the bank account in Mexico
 5   would be used to receive payments of ǧ3-6 million per week, up to
 6   ǧ100 million from the ViFWLP(QJOLVK3UHPLHU/HDJXH&OXEDQGǧ
 7   million from the Victim U.K. Company, and requested another bank
 8   account that could be used to receive fraudulent wire transfers.
 9        Overt Act No. 15:      On or about August 14, 2019, defendant
10   ALAUMARY instructed a coconspirator to open a business bank account
11   in the name of a specific business (“Company A”).
12        Overt Act No. 16:      On or about August 14, 2019, at the
13   direction of defendant ALAUMARY, a coconspirator filed a fictitious
14   business name statement with the Los Angeles County Registrar-
15   Recorder/County Clerk (“LACRRCC”) in the name of Company A.
16        Overt Act No. 17:      On or about August 14, 2019, at the
17   direction of defendant ALAUMARY, a coconspirator opened US Bank
18   Account 1 in Woodland Hills, California, in the name of Company A.
19        Overt Act No. 18:      On or about August 16, 2019, UICC 2 or a
20   coconspirator fraudulently induced the Victim Federal Contractor
21   through a BEC scheme to wire transfer approximately $13,966.00 to US
22   Bank Account 1.
23        Overt Act No. 19:      On or about August 19, 2019, after defendant
24   ALAUMARY sent UICC 3 an electronic message asking which bank account
25   they would be using for “the big one tomorrow,” defendant ALAUMARY
26   and UICC 3 exchanged electronic messages and agreed to use the CIBC
27   Account, which was opened in the name of UICC 3, to receive the
28   fraudulent payment.

                                           12
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 41 of 45 Page ID #:66



 1        Overt Act No. 20:      On or about August 19, 2019, defendant

 2   ALAUMARY sent UICC 2 an electronic message containing the name,

 3   address, and social security number of the account holder of US Bank

 4   Account 1, as well as the bank account number, and the bank account

 5   username and password, for US Bank Account 1.

 6        Overt Act No. 21:      On or about August 19, 2019, after receiving

 7   an electronic message from UICC 3 containing the business name,
 8   account number, SWIFT code, and business address for the CIBC
 9   Account, defendant ALAUMARY sent that information to UICC 2.
10        Overt Act No. 22:      On or about August 19, 2019, UICC 2 or a
11   coconspirator fraudulently induced the Victim Federal Contractor
12   through a BEC scheme to wire transfer approximately $538,781.66 to US
13   Bank Account 1.
14        Overt Act No. 23:      On or about August 20, 2019, at the
15   direction of defendant ALAUMARY, a coconspirator attempted a wire
16   transfer of approximately $509,880 from US Bank Account 1 to the CIBC
17   Account.
18        Overt Act No. 24:      On or about September 13, 2019, defendant
19   ALAUMARY instructed UICC 4 to open a business bank account in the
20   name of a specific business (“Company B”).
21        Overt Act No. 25:      On or about September 17, 2019, at the
22   direction of defendant ALAUMARY, UICC 4 and another coconspirator
23   filed a fictitious business name statement with the LACRRCC in the
24   name of Company B.
25        Overt Act No. 26:      On or about September 17, 2019, at the
26   direction of defendant ALAUMARY, UICC 4 and another coconspirator
27   opened US Bank Account 2 in Inglewood, California, in the name of
28   Company B.

                                           13
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 42 of 45 Page ID #:67



 1        Overt Act No. 27:      On or about September 17, 2019, defendant

 2   ALAUMARY sent UICC 5 an electronic message containing the name of the

 3   account holder of US Bank Account 1, as well as the bank account

 4   number and routing number for US Bank Account 2.

 5        Overt Act No. 28:      On or about September 19, 2019, UICC 5 or a

 6   coconspirator induced the Victim Consumer Products Company to wire
 7   transfer approximately $1,170,175.21 to US Bank Account 2.
 8        Overt Act No. 29:      On or about September 19, 2019, defendant
 9   ALAUMARY sent electronic messages to UICC 4 saying “His doing t now,”
10   and “[c]heck the us bank 1.1.”
11        Overt Act No. 30:      On or about September 19, 2019, defendant
12   ALAUMARY communicated by video chat with UICC 4, and thereafter sent
13   an electronic message to UICC 5 containing a mobile device screenshot
14   of an ATM receipt for US Bank Account 2 showing a balance of
15   $1,169,775.21.
16        Overt Act No. 31:      On or about September 19, 2019, defendant
17   ALAUMARY exchanged electronic messages with UICC 5 about a check, and
18   defendant ALAUMARY caused a coconspirator to send by FedEx -- to a
19   California address provided by UICC 5 -- a check of approximately
20   $772,000 drawn from US Bank Account 2.
21        Overt Act No. 32:      On or about October 15, 2019, unindicted
22   coconspirator Abbas or a coconspirator fraudulently induced the
23   Victim Law Firm to wire transfer approximately $922,857.76 from its
24   account at Quontic Bank, held in the State of New York, to the Chase
25   Account.
26        Overt Act No. 33:      On or about October 17, 2019, unindicted
27   coconspirator Abbas sent defendant ALAUMARY an electronic message
28   containing a photograph of a wire transfer confirmation relating to a

                                           14
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 43 of 45 Page ID #:68



 1   wire transfer of approximately $396,050 from the Chase Account to the

 2   CIBC Account.

 3        Overt Act No. 34:      On or about October 17, 2019, defendant

 4   ALAUMARY informed UICC 3, through an electronic message, to look for
 5   a wire transfer of approximately $396,050 to the CIBC Account.
 6        Overt Act No. 35:      On or about October 17, 2019, while within
 7   the Central District of California, UICC 3 informed defendant
 8   ALAUMARY, through an electronic message, that the sum of
 9   approximately $396,050 had been credited to the CIBC Account.
10        Overt Act No. 36:      On or about October 17, 2019, defendant
11   ALAUMARY told unindicted coconspirator Abbas, through an electronic
12   message, that the wire transfer of approximately $396,050 from the
13   Chase Account to the CIBC Account had been completed.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           15
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 44 of 45 Page ID #:69



 1                            FORFEITURE ALLEGATION ONE

 2                    [18 U.S.C. § 982 and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States will seek

 5   forfeiture as part of any sentence, pursuant to Title 18, United

 6   States Code, Section 982(a)(1) and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offenses set forth in Count One of this Information.

 9        2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   Any property, real or personal, involved in such

12   offense, and any property traceable to such property; and

13              (b)   To the extent such property is not available for

14   forfeiture, a sum of money equal to the total value of the property

15   described in subparagraph (a).

16        3.    Pursuant to Title 21, United States Code, Section 853(p),

17   as incorporated by Title 18, United States Code, Section 982(b)(1),

18   and Title 18, United States Code, Section 982(b)(2), the defendant,

19   if so convicted, shall forfeit substitute property, if, by any act or

20   omission of the defendant, the property described in the preceding

21   paragraph, or any portion thereof: (a) cannot be located upon the

22   exercise of due diligence; (b) has been transferred, sold to, or

23   deposited with a third party; (c) has been placed beyond the

24   jurisdiction of the court; (d) has been substantially diminished in

25   value; or (e) has been commingled with other property that cannot be

26   divided without difficulty.      Substitution of assets shall not be

27   ordered, however, where the convicted defendant acted merely as an

28   intermediary who handled but did not retain the property in the

                                           16
     Case 2:20-cr-00576-ODW Document 5 Filed 11/17/20 Page 45 of 45 Page ID #:70



 1   course of the money laundering offense unless the defendant, in

 2   committing the offense or offenses giving rise to the forfeiture,

 3   conducted three or more separate transactions involving a total of

 4   $100,000.00 or more in any twelve-month period.

 5

 6                                      NICOLA T. HANNA
                                        United States Attorney
 7

 8

 9                                      CHRISTOPHER D. GRIGG
                                        Assistant United States Attorney
10                                      Chief, National Security Division
11                                      CAMERON L. SCHROEDER
                                        Assistant United States Attorney
12                                      Chief, Cyber & Intellectual Property
                                          Crimes Section
13
                                        ANIL J. ANTONY
14                                      Assistant United States Attorney
                                        Deputy Chief, Cyber & Intellectual
15                                        Property Crimes Section
16                                      KHALDOUN SHOBAKI
                                        Assistant United States Attorney
17                                      Cyber & Intellectual Property Crimes
                                          Section
18

19

20

21

22

23

24

25

26

27

28

                                           17
